Case 2:20-cv-03336-PBT Document 16 Filed 10/23/20 Page 1of5

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY ANZIDEO, et al.
Plaintiffs,
v. Civil Action No. 20-3336-KSM
CITY OF PHILADELPHIA

Defendant.

 

ORDER

AND NOW, this day of , 2020, upon consideration of

Defendant's unopposed Motion for Leave to File Memoranda of Law in Excess of Page
Limit, it is hereby ORDERED that the Motion is GRANTED and Defendant may file its

response to Plaintiffs’ Amended Complaint in excess of the applicable page limit.

 

The Honorable Petrese B. Tucker
Case 2:20-cv-03336-PBT Document 16 Filed 10/23/20 Page 2of5

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

ANTHONY ANZIDEO, et al.
Plaintiffs,
v. Civil Action No. 20-3336-KSM
CITY OF PHILADELPHIA

Defendant.

 

DEFENDANT’S MOTION FOR LEAVE TO FILE MEMORANDA
OF LAW IN EXCESS OF PAGE LIMIT

Defendant City of Philadelphia asks this Court for permission to file memoranda
of law in excess of the applicable page limit and, in support of same, state the following:
1 On October 7, 2020, Plaintiffs filed an Amended Complaint. (Doc. No. 12).
Plaintiff added three (3) new Plaintiffs bringing the total count to twelve in all. Each
Plaintiff posted numerous inflammatory, bigoted and/or disruptive Facebook posts that
were attached as an Appendix to the Complaint. The Appendix displaying all of the
posts is 232 pages long. (Doc. No. 14 — See appendix).

2. The Policies and Procedures of Judge Tucker provide for a 25-page limit for all
memoranda of law in support of motions and responses, and to exceed that limit, a
Party must obtain leave of Court. See Policies & Procedures at 4, available at
https:/jwww.paed.uscourts.gov/documen ts/procedures/tucpol. pdf

a Defendant respectfully requests leave to file its Response in excess of the

applicable page limit. Defendant anticipates filing its memoranda of law, which includes
Case 2:20-cv-03336-PBT Document 16 Filed 10/23/20 Page 3 of 5

pictures of the actual posts, similar to the length of Plaintiffs’ Amended Complaint, not to
exceed 70 pages in all.

4. Defendant respectfully submits that this request is necessary in order for
Defendant to separately respond to the extensive factual and legal arguments raised in
Plaintiffs’ Amended Complaint and about a matter that raises issues of significant public
interest and public importance.

5. Counsel for Plaintiff has confirmed that Plaintiff does not object to this request.

Respectfully submitted,

CITY OF PHILADELPHIA
LAW DEPARTMENT

/s/ Brian Matthew Rhodes
BRIAN MATTHEW RHODES
Dated: October 23, 2020 Senior Attorney

APPROVED:
Case 2:20-cv-03336-PBT Document 16 Filed 10/23/20 Page 4of5

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

ANTHONY ANZIDEO, et al.
Plaintiffs,
v. : Civil Action No. 20-3336-KSM
CITY OF PHILADELPHIA

Defendant.

 

CERTIFICATION OF COUNSEL
Counsel for Defendant certify under Local Rule 7.1 (b) that the accompanying
Motion for Leave to File Memoranda of Law in Excess of Page Limit is uncontested by

counsel for Plaintiff.

Respectfully submitted,

CITY OF PHILADELPHIA
LAW DEPARTMENT

/s/ Brian Matthew Rhodes
BRIAN MATTHEW RHODES

Dated: October 23, 2020 Assistant City Solicitor
Case 2:20-cv-03336-PBT Document 16 Filed 10/23/20 Page 5of5

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

ANTHONY ANZIDEO, et al.
Plaintiffs,

v. Civil Action No. 20-3336-KSM

CITY OF PHILADELPHIA

Defendant.

 

CERTIFICATE OF SERVICE
I hereby certify that on the date listed below the foregoing Motion for Leave to File
Memoranda of Law in Excess of Page Limit was filed electronically and made available for
download and viewing.

Respectfully submitted,

CITY OF PHILADELPHIA
LAW DEPARTMENT

/s/ Brian Matthew Rhodes
BRIAN MATTHEW RHODES
Dated: October 23, 2020 Assistant City Solicitor

a
